Name: Commission Regulation (EC) NoÃ 1452/2005 of 6 September 2005 amending Annex I to Council Regulation (EC) NoÃ 234/2004 concerning certain restrictive measures in respect of Liberia
 Type: Regulation
 Subject Matter: Europe;  international affairs;  European construction;  political framework;  Africa;  international trade
 Date Published: nan

 7.9.2005 EN Official Journal of the European Union L 230/11 COMMISSION REGULATION (EC) No 1452/2005 of 6 September 2005 amending Annex I to Council Regulation (EC) No 234/2004 concerning certain restrictive measures in respect of Liberia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 234/2004 of 10 February 2004 concerning certain restrictive measures in respect of Liberia and repealing Regulation (EC) No 1030/2003 (1), and in particular Article 9(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 234/2004 lists the competent authorities to which specific functions related to the implementation of that Regulation are attributed. (2) Belgium and the Netherlands requested that the address details concerning their competent authorities be amended, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 234/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 2005. For the Commission Eneko LANDÃ BURU Director-General of External Relations (1) OJ L 40, 12.2.2004, p. 1. Regulation as last amended by Commission Regulation (EC) No 1489/2004 (OJ L 273, 21.8.2004, p. 16). ANNEX Annex I to Regulation (EC) No 234/2004 is amended as follows: 1. The address details under the heading Belgium shall be replaced with: 1. Service public fÃ ©dÃ ©ral des affaires Ã ©trangÃ ¨res, du commerce extÃ ©rieur et de la coopÃ ©ration au dÃ ©veloppement Direction gÃ ©nÃ ©rale des affaires bilatÃ ©rales Service Afrique du sud du Sahara  Egmont 1 Rue des Petits Carmes, 19 B-1000 Bruxelles Tel. (32-2) 501 88 75 Fax (32-2) 501 38 26 1. Federale Overheidsdienst Buitenlandse Zaken, Buitenlandse Handel en Ontwikkelingssamenwerking Directoraat-generaal Bilaterale Zaken Dienst Afrika ten zuiden van de Sahara Egmont 1 Karmelietenstraat 19 B-1000 Brussel Tel. (32-2) 501 88 75 Fax (32-2) 501 38 26 2. Service public fÃ ©dÃ ©ral, Ã ©conomie, PME, classes moyennes et Ã ©nergie Potentiel Ã ©conomique Direction Industries Textile  Diamants et autres secteurs City Atrium Rue du ProgrÃ ¨s, 50 5e Ã ©tage B-1210 Bruxelles Tel. (32-2) 277 51 11 Fax (32-2) 277 53 09/277 53 10 2. Federale Overheidsdienst Economie, KMO, Middenstand en Energie Economisch potentieel Directie Nijverheid Textiel  Diamant en andere sectoren City Atrium 5e verdieping Vooruitgangstraat 50 B-1210 Brussel Tel. (32-2) 277 51 11 Fax (32-2) 277 53 09/277 53 10 3. Brussels Hoofdstedelijk Gewest: Kabinet van de minister van FinanciÃ «n, Begroting, Openbaar Ambt en Externe Betrekkingen van de Brusselse Hoofdstedelijke regering Kunstlaan 9 B-1210 Brussel Tel. (32-2) 209 28 25 Fax (32-2) 209 28 12 3. RÃ ©gion de Bruxelles-Capitale: Cabinet du ministre des finances, du budget, de la fonction publique et des relations extÃ ©rieures du gouvernement de la RÃ ©gion de Bruxelles-Capitale Avenue des Arts, 9 B-1210 Bruxelles Tel. (32-2) 209 28 25 Fax (32-2) 209 28 12 4. RÃ ©gion wallonne: Cabinet du ministre-prÃ ©sident du gouvernement wallon Rue Mazy, 25-27 B-5100 Jambes-Namur Tel. (32-81) 33 12 11 Fax (32-81) 33 13 13 5. Vlaams Gewest: Administratie Buitenlands Beleid Boudewijnlaan 30 B-1000 Brussel Tel. (32-2) 553 59 28 Fax (32-2) 553 60 37; 2. The address details under the heading Netherlands shall be replaced with: Minister van Economische Zaken Belastingdienst/Douane Noord Postbus 40200 8004 De Zwolle The Netherlands Tel. (31-38) 467 25 41 Fax (31-38) 469 52 29.